DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-11 in the reply filed on 4/27/2022 is acknowledged.  The traversal is on the ground(s) that restriction of distinct inventions is not required and that the inventive groups are in the same related field of technology.  This is not found persuasive because the inventive groups as claims are distinct, and there would be undue burden in examining both groups simultaneously.  For example, after a full examination of group 1 it is found that none of references applicable to group 1 would similarly be applicable to claim 12; hence an additional examination would be required for group 2.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (U.S. Pub #2017/0038636).
With respect to claim 1, Chiang teaches a display device comprising:  
5a display area (Fig. 1A, AA) comprising a plurality of pixels (Fig. 1-2, 400); 
a first peripheral area (Fig. 1A, upper section of IPA) at one side of the display area; and 
a second peripheral area (Fig. 1A, lower section of IPA) at the other side of the display area spaced apart from the one side in a first direction, 
wherein a first column spacer (Fig. 1-2, PS1 corresponding to 402b) is in the display area in a first pattern, a second 10column spacer (Fig. 1-2, PS1 corresponding to 404) is in the first peripheral area in a second pattern (Fig. 1-2, e.g. 404 surrounding the display area AA), and a third column spacer (Fig. 1-2, bottom row of 404) is in the second peripheral area in a third pattern; and 
in corresponding areas respectively disposed at the same point in the first peripheral area and the second peripheral area, the second pattern and the third pattern are different from each other.  

Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826